Citation Nr: 0905859	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-10 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of service connection for acneform disease.    

2. Entitlement to service connection for degenerative changes 
of the right knee.  

3. Entitlement to service connection for bilateral hand 
arthritis.  

4. Entitlement to a compensable rating for a functional 
gastrointestinal disorder.  


REPRESENTATION

Veteran represented by:  Disabled America Veterans 


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1968 to November 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In the August 2005 rating decision, the RO "reopened" the 
veteran's claim of service connection for a right knee 
disability.  In that regard, the Board notes that the RO in a 
November 1988 rating decision previously denied service 
connection for a right knee condition as secondary to a 
service-connected left knee condition.  The RO did not 
consider the claim of service connection on a direct basis in 
1988, which is what the Veteran is evidently claiming in 
regard to the present matter.  Accordingly, the issue has 
been styled as an original claim of service connection for a 
right knee disability.  

The Veteran canceled his hearing at the RO before a Veterans 
Law Judge scheduled in April 2007.  In the same statement 
indicating that he was canceling his hearing, the Veteran 
indicated that he wished to withdraw his appeal as to all 
issues.  However, as noted by the Veteran's representative in 
January 2009, the Veteran thereafter submitted a medical 
statement in support of his "pending claim".  This 
statement from the Veteran's physician, M.M., M.D., dated in 
February 2008, was accompanied by a waiver of the right to 
have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304.

The application to reopen a claim of service connection for 
acneform disease, the claim of service connection for 
bilateral hand arthritis, and the claim of a compensable 
rating for a functional gastrointestinal disorder are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

Degenerative changes of the right knee were not affirmatively 
shown to have been present during active duty; degenerative 
changes of the right knee by X- ray was not manifest to a 
compensable degree within one year of separation from active 
duty; and the current right knee degenerative changes are 
unrelated to a disease, injury, or event of active service 
origin.  


CONCLUSION OF LAW

Degenerative changes of the right knee were not incurred in 
or aggravated by active service, and right knee degenerative 
changes may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2005 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claim of service connection, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the provisions for except 
for the effective date of a claim and for the degree of 
disability assignable. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).  

To the extent that the VCAA notice, pertaining to the 
provisions for the effective date of the claim and for the 
degree of disability assignable, was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  

The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case, dated in March 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was offered the 
opportunity for a personal hearing, but he canceled his 
scheduled hearing before a Veterans Law Judge.  The RO 
obtained the service treatment records and VA records.  The 
Veteran himself submitted numerous private records, such as 
those from his private physician (M.M., M.D.), TDMC Medical 
Services Corporation, Thomas-Davis Medical Centers, and St. 
Joseph's Hospital.  He has not identified any additional 
records for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection for degenerative changes of the 
right knee, and further development in this respect is not 
required for the following reasons.  There is no record of a 
right knee disability during active service, and no competent 
evidence of persistent or recurrent symptoms relevant to the 
right knee since active service until many years later.  In 
short, the evidence does not indicate that a right knee 
disability manifested by degenerative changes may be 
associated with service.  Under these circumstances, a 
medical examination or medical opinion is not required for 
the service connection claim under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends, in a nonspecific manner, that his right 
knee degenerative changes are related to his period of 
service from February 1968 to November 1975.  

The service treatment records are negative for findings or 
diagnosis of a right knee disability.  At the time of a 
separation physical examination in October 1975, the lower 
extremities were evaluated as normal.  The Veteran was 
discharged from service in November 1975.  

After service, there were no complaints or findings pertinent 
to the right knee at the time of an April 1977 VA 
examination.  At that time, there was good strength and range 
of motion in both knees, without deformities or instability.  
Likewise, private medical records dated from April 1974 to 
November 1976 do not show any complaints or findings relevant 
to the right knee.  In a July 1988 statement, the Veteran 
complained that his right knee was giving him problems.  In a 
December 1987 statement, a VA physician in rheumatology 
indicated that the Veteran had a diagnosis of rheumatoid 
arthritis involving multiple joints, including the knees.  At 
the time of a VA examination in September 1988, the Veteran 
complained of rheumatoid arthritis in the knees.  X-rays of 
the knees showed mild degenerative change without evidence of 
rheumatoid arthritis in either knee.  Subsequent VA and 
private medical records indicate treatment for rheumatoid 
arthritis and for degenerative joint disease of the left 
knee, which is service-connected.  

Based on the medical evidence of record, right knee 
degenerative changes were not shown to have had onset in 
service.  Further, the medical evidence initially showing 
degenerative changes of the right knee in 1988 is beyond the 
one-year presumptive period, that is, the year following the 
date of separation from military service in November 1975 for 
such condition as a chronic disease under 38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.306, 3.309.

As for the Veteran's vague statements attributing 
degenerative changes of the right knee to his period of 
active service, although he is competent to describe such 
symptoms as pain, degenerative changes of the knee are not a 
condition under case law where lay observation has been found 
to be competent.  Therefore, the determination as to the 
diagnosis of the Veteran's disability is medical in nature, 
that is, not capable of lay observation.  

Where as here, the questions involve a medical diagnosis, not 
capable of lay observation, and of medical causation, where a 
lay assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer a medical 
diagnosis or an opinion on medical causation.  For these 
reasons, the Board rejects the Veteran's statements and 
testimony as competent evidence to substantiate the claim 
that his right knee disability, first documented many years 
after service, is related to his period of service.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on a question of a medical diagnosis, 
not capable of lay observation, and as there is no favorable 
competent evidence to support the claim of service connection 
for degenerative changes of the right knee, as articulated 
above, the preponderance of the evidence is against the claim 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for degenerative changes of the right knee 
is denied.  




REMAND

As for the remaining claims, that is, the application to 
reopen a claim of service connection for acneform disease, 
the claim of service connection for bilateral hand arthritis, 
and the claim of a compensable rating for a functional 
gastrointestinal disorder, additional evidentiary development 
under the duty to assist, 38 C.F.R. § 3.159(c), is needed.  

As for the application to reopen a claim of service 
connection for acneform disease, VCAA notice furnished to the 
Veteran in June 2005 is insufficient.  For example, there was 
no notice given in regard to the need for the Veteran to 
present new and material evidence to reopen his claim.  

As for the claim of service connection for bilateral hand 
arthritis, a VA examination is needed to decide the claim.  
The examiner should consider the private physician's 
statement of February 2008, relating to the Veteran's 
treatment for rheumatoid arthritis and associating his 
bilateral Dupuytren's Contractures of both hands to his 
service-connected diabetes mellitus.  To that end, it is 
noted that according to the Veteran's medical chronology 
statement presented in June 2005, his rheumatoid arthritis 
condition preceded his diagnosis of diabetes mellitus.  VA 
medical records likewise show a diagnosis of rheumatoid 
arthritis prior to the onset of diabetes mellitus in 1994.  

As for the claim of a compensable rating for a 
gastrointestinal disorder, the Veteran was last examined for 
compensation purposes in June 2005, at which time it was 
noted that he did not receive treatment for his condition.  
Since then, VA outpatient records in February 2006 indicate 
that the Veteran complained of stomach pain.  As the records 
suggest a change in the condition, a reexamination is needed. 



Accordingly, the case is REMANDED for the following action:

1. Ensure content-complying VCAA notice 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The notice should (1) notify 
the Veteran of the reasons for the 
previous denial of service connection 
for acneform disease; (2) notify the 
Veteran of the evidence and information 
necessary to reopen the acneform 
disease claim (i.e., describe what new 
and material evidence is, under the 
current version of 38 C.F.R. § 
3.156(a)); and (3) notify the Veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed to grant the Veteran's 
claim of service connection for 
acneform disease.  

2. Schedule the Veteran for an 
appropriate VA examination to determine 
whether it was at least as likely as 
not that his bilateral hand arthritis 
is related to his period of service or 
to service-connected diabetes mellitus.  
The claims file must be made available 
to the examiner for review.  In 
particular, the examiner is asked to 
consider and reconcile where necessary, 
the statement provided by M.M., M.D., 
dated in February 2008; the Veteran's 
medical chronology statement received 
in June 2005 showing diagnosis and 
treatment for rheumatoid arthritis 
prior to the diagnosis of diabetes 
mellitus; and the VA medical reports of 
record showing a diagnosis of 
rheumatoid arthritis before the onset 
of diabetes mellitus in 1994.   



In formulating the opinion, the 
examiners are asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

3. Schedule the Veteran for a VA 
gastrointestinal examination to 
determine the current nature and 
severity of his service-connected 
functional gastrointestinal disorder.  
The claims file should be made 
available to the examiner for review.  
The examiner is asked to comment on the 
presence and severity, or absence, of 
the following: recurrent epigastric 
distress, dysphagia, pyrosis, 
regurgitation, substernal or arm or 
shoulder pain, vomiting, material 
weight loss and hematemesis or melena, 
anemia, impairment of health, episodes 
of bowel disturbance with abdominal 
distress, diarrhea and constipation, 
and gastritis and eroded or ulcerated 
areas.  

4.  After the above development is 
completed, adjudicate the claims.  If 
any benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


